     Case 1:15-cv-00382-HSO-JCG Document 314 Filed 12/20/18 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


DOUGLAS HANDSHOE                              §                         PLAINTIFF
                                              §
                                              §
v.                                            §     Civil No. 1:15cv382-HSO-JCG
                                              §
                                              §
VAUGHN PERRET, et al.                         §                     DEFENDANTS


     ORDER SETTING JANUARY 4, 2019, DEADLINE FOR PLAINTIFF
        DOUGLAS HANDSHOE TO SEEK DEFAULT JUDGMENT
       AS TO DEFENDANTS PROGRESS MEDIA GROUP LIMITED
             OF NOVA SCOTIA AND MARILYN SMULDERS

      This matter is before the Court sua sponte for case management purposes.

After due consideration of the record and relevant legal authority, the Court will

direct Plaintiff Douglas Handshoe (“Plaintiff” or “Handshoe”) to either seek a

default judgment as to Defendants Progress Media Group Limited of Nova Scotia

and Marilyn Smulders, or dismiss his claims against these Defendants, no later

than January 4, 2019.   If Plaintiff fails to do either by that date, the Court may

dismiss Plaintiff’s claims against Progress Media Group Limited of Nova Scotia and

Marilyn Smulders without prejudice, without further notice to Plaintiff.

                                  I. BACKGROUND

      This matter has been pending for over three years and is set for trial on the

Court’s February 2019 trial calendar.   The pretrial conference is scheduled for

January 24, 2019, at 10:30 a.m.    The only claims remaining for trial are




                                          1
     Case 1:15-cv-00382-HSO-JCG Document 314 Filed 12/20/18 Page 2 of 4



Defendant/Counterclaimant Charles Leary’s Counterclaims [233] against

Plaintiff/Counter-Defendant Douglas Handshoe for (1) malicious prosecution; (2)

misrepresentation under 17 U.S.C. § 512(f), related to the “late January, 2016,”

counter-notification sent to Amazon Web Services; and (3) copyright infringement.

See Order [305] at 14-15.

          Handshoe’s only remaining claim is one contained in Count 3 of the Third

Amended Complaint against Defendants Progress Media Group Limited of Nova

Scotia and Marilyn Smulders for alleged misrepresentation under 17 U.S.C. §

512(f).     See 3d Am. Compl. [90] at 36-38.       Both Progress Media and Smulders are

in default. See Clerk’s Entry of Default [150] at 1.

                                    II.   DISCUSSION

          Federal Rule of Civil Procedure 41 confers upon a district court the authority

to dismiss an action sua sponte for failure to prosecute or for failure to comply with

a court order. McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988) (citing

Link v. Wabash R.R. Co., 70 U.S. 626, 630-31 (1962)). “This authority flows from

the court’s inherent power to control its docket and prevent undue delays in the

disposition of pending cases.” Boudwin v. Graystone Ins. Co., 756 F.2d 399, 401

(5th Cir. 1985).     A court must be able to clear its calendar of cases that remain

dormant because of the inaction or dilatoriness of the parties seeking relief in order

to achieve the orderly and expeditious disposition of cases. See Link, 370 U.S. at

630-31.




                                               2
     Case 1:15-cv-00382-HSO-JCG Document 314 Filed 12/20/18 Page 3 of 4



      Plaintiff filed his Complaint on November 16, 2015, over three years ago.

Plaintiff’s only remaining claims are against Defendants Progress Media Group

Limited of Nova Scotia and Marilyn Smulders, who are in default.           The Clerk

entered a default on August 14, 2017, see Clerk’s Entry of Default [150] at 1, but

Plaintiff has never sought a default judgment.       Based upon the facts and

circumstances of this particular case, specifically the impending trial and pretrial

conference dates, the Court will direct Plaintiff to either file a motion for default

judgment as to Progress Media Group Limited of Nova Scotia and Marilyn

Smulders on or before January 4, 2019, or dismiss his claims against those

Defendants.     Plaintiff is cautioned that, if he fails to file a motion for default

judgment by January 4, 2019, the Court may dismiss Plaintiff’s claims against

Progress Media Group Limited of Nova Scotia and Marilyn Smulders without

prejudice, without further notice to Plaintiff, pursuant to Federal Rule of Civil

Procedure 41.

                                   III.   CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff

Douglas Handshoe shall either seek a default judgment as to remaining Defendants

Progress Media Group Limited of Nova Scotia and Marilyn Smulders, or voluntarily

dismiss his claims against them, on or before January 4, 2019. Plaintiff is

cautioned that, if fails to file a motion for default judgment by January 4,

2019, the Court may sua sponte dismiss Plaintiff’s claims against Progress




                                             3
    Case 1:15-cv-00382-HSO-JCG Document 314 Filed 12/20/18 Page 4 of 4



Media Group Limited of Nova Scotia and Marilyn Smulders without

prejudice, and without further notice to Plaintiff.

     SO ORDERED AND ADJUDGED, this the 20th day of December, 2018.


                                   s/ Halil Suleyman Ozerden
                                   HALIL SULEYMAN OZERDEN
                                   UNITED STATES DISTRICT JUDGE




                                      4
